Citation Nr: 0004399	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral knee pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
bilateral knee pain.

The Board notes that the veteran also perfected an appeal to 
the Board of the denial of a waiver of overpayment of 
nonservice-connected pension benefits.  However, before the 
case was sent to the Board, the RO granted the waiver and 
notified the veteran of this action in a May 1997 letter.  
Therefore, this claim is no longer before the Board on 
appeal.


FINDINGS OF FACT

1.  The veteran was seen on one occasion in service in August 
1954 for complaints of right knee pain and "locking" with 
swelling for three days; examination revealed no swelling and 
an apparently stable joint.

2.  The veteran was diagnosed with degenerative joint disease 
of the knees in 1988.

3.  No medical evidence has been presented or secured to 
render plausible a claim that current degenerative joint 
disease of the knees or other disability manifested by 
bilateral knee pain is the result of a disease or injury 
incurred in active service including a complaint of right 
knee pain in August 1954.



CONCLUSION OF LAW

The claim for service connection for bilateral knee pain is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Generally, the Board 
should consider only the evidence that is or may be favorable 
to the claim in deciding whether a claim is well grounded.  
See Arms v. West, 12 Vet. App. 188, 195 (1999) (noting that 
generally "only the evidence in support of the claim is to 
be considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

In this case, service medical records reflect that the 
veteran was seen on one occasion in service in August 1954 
for complaints of right knee pain and "locking" with 
swelling for three days.  He stated that he had been injured 
three years earlier when a horse fell on him.  Examination 
revealed no swelling and an apparently stable joint, and the 
veteran was furnished with an Ace bandage.  The veteran has 
stated that he hurt his knees when he was hit by a car in 
service.  Service medical records reflect that the veteran 
was hit by a car in October 1952 but no complaints or 
findings pertaining to that accident are relevant to an 
injury of the knees.

On a December 1983 VA neurologic examination, the veteran 
complained of "leg weakness", referring to some 
unsteadiness on his feet and difficulty getting around.  The 
examiner diagnosed mild cerebellar ataxia of unknown case.

On a December 1988 VA examination, the examiner diagnosed 
degenerative joint disease of the knees, noting that the 
veteran had pain in both knees for several years which had 
been gradually progressing and was associated with weakness 
of the knee joints, popping and grinding sensations, and 
occasional swelling of the knees.  The examiner noted that 
these symptoms had required the veteran to start wearing knee 
braces.  The examiner noted that his symptoms were 
progressive and that he had given no history of knee trauma.  
A December 1988 VA x-ray report pertaining to the knees 
reflected normal findings.

On a VA examination conducted in April 1990, the examiner 
noted that a history of bilateral knee pain which was worse 
with bad weather and activity.  The veteran reported no 
specific trauma or history of injury.  He reported occasional 
swelling.  On physical examination, the examiner noted range 
of motion in both knees from 0 to 120 degrees.  There was no 
effusion and no instability to varus, valgus or AP stress.  
There was mild to moderate patellofemoral crepitation and no 
impingement sign.  The diagnosis was bilateral knee pain.

More recent VA outpatient treatment reports, dated from 1997 
to 1999, reflect complaints of knee pain and diagnoses of 
degenerative joint disease, abnormal gait, and functional 
gait disorder.

No medical evidence has been presented or secured to render 
plausible a claim that current degenerative joint disease of 
the knees or other disability manifested by bilateral knee 
pain is the result of a disease or injury incurred in active 
service, including a complaint of right knee pain in August 
1954.  Because there is no evidence linking any current 
diagnosis to a disease or injury incurred in service, the 
Board concludes that the claim for service connection for 
bilateral knee pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).   

Although the RO did not specifically state that it denied the 
claim for service connection for bilateral knee pain on the 
basis that it was not well grounded, the Board concludes that 
the appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOPGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for bilateral knee pain well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

